DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fourth axis of rotation,” “a third cam,” “a second guide bar,” etc. without recitation of earlier orders of these elements.  This language implies the presence of such items (e.g. a first axis of rotation) without positively reciting them.  
Claims 2-5 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muck et al. (US Patent Number 8403416).
Regarding claim 1, Muck discloses an armrest for a car seat, the armrest comprising: a connection bracket (of 14) coupled to the car seat; a rest body (at least portions 30) connected to the connection bracket so as to be turnable about a fourth axis of rotation; a third cam (60) connected to the rest body so as to be turnable about the fourth axis of rotation; a gas cylinder (96) connected to the third cam, the gas cylinder being configured to be extended and contracted in a longitudinal direction; and a manipulation button (70) installed at the rest body, the manipulation button being configured to manipulate the gas cylinder, wherein the third cam comprises a second guide bar (of or adjacent 61) protruding from one end of the third cam, the second guide bar extending through a rest body guide hole (at a rear of the body) formed in the rest body and a second guide hole formed in the connection bracket (of 14 for 61 for instance), the second guide bar being configured to limit a rotation angle of the armrest, the third cam comprises a first coupling portion (at 86), at which the fourth axis of rotation is formed, a second coupling portion (at a rear/85), at which the second guide bar is formed, and a third coupling portion (at 84) directly connected to the gas cylinder, and the first coupling portion, the second coupling portion, and the third coupling portion form a triangular shape (see figures).  Muck may not clearly disclose a second guide hole (i.e. the arrangement of 61, etc. is not clearly shown).  However, 
Regarding claim 2, Muck further discloses the first coupling portion is located ahead of the second coupling portion and is located higher than the third coupling portion (see figures).
  Regarding claims 3-5, Muck further discloses a first guide bar (at 63 for instance) configured to limit a turning angle of the armrest but may not clearly show a first guide hole arranged and sized as claimed.  However, duplication and rearrangement, as well as changes in size and shape, of components require only routine skill in the art and Muck discloses various bar and hole connections throughout the device.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a guide hole as claimed based on normal variation to improve stability, operation, and function for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636